Title: From James Madison to Jonathan Warner, 9 January 1806 (Abstract)
From: Madison, James
To: Warner, Jonathan


                    § To Jonathan Warner. 9 January 1806, Department of State. “As your claim respecting the Brig Matilda did not appear to make progress under the intervention of the Consul of Sweden, the Minister of the United States at London was charged to lay it before the Swedish Minister there: and, from information received some months ago, it appears that it had been referred by the latter gentleman to his government with assurances that justice would be done as far as the case was found to embrace it.”
                